NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RHONDA PITTMAN,                                 No. 16-56017

                Plaintiff-Appellant,            D.C. No. 5:16-cv-00348-GW-JEM

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., Successor
by merger with Wachovia Mortgage FSB
formerly known as World Savings Bank
FSB its Successors and/or Assigns; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Rhonda Pittman appeals pro se from the district court’s judgment dismissing

her action alleging violations of the Truth in Lending Act (“TILA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hunt v. Imperial

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merchant Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009) (jurisdiction); Doe v.

Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009) (dismissal under Federal Rule of

Civil Procedure 12(b)(6)). We affirm in part and dismiss in part.

      The district court properly dismissed Pittman’s TILA claim for damages

because Pittman failed to allege facts sufficient to show that Wells Fargo violated

TILA or that Pittman’s claim was not time-barred. See 15 U.S.C. § 1640(e) (an

action for damages under TILA must be brought within one year of the

alleged violation).

      To the extent Pittman seeks injunctive relief related to the nonjudicial

foreclosure sale, this court cannot grant that relief because the sale of the property

has already been completed. See Vegas Diamond Props., LLC v. FDIC, 669 F.3d

933, 936 (9th Cir. 2012) (“[T]he sale of the real properties prevents this Court from

granting the requested relief and accordingly renders this appeal moot.”); Am. Cas.

Co. of Reading, Pa. v. Baker, 22 F.3d 880, 896 (9th Cir. 1994) (a case is moot

when there is no longer a present controversy as to which effective relief can be

granted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                           2                                      16-56017
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part; DISMISSED in part.




                                        3                               16-56017